Citation Nr: 1732333	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a liver disorder.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a liver disorder, to include hepatitis B and/or hepatitis C.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a bilateral foot disorder.



REPRESENTATION

Veteran represented by:	Daniel A. Shawl, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1974 to February 1976 and from January1978 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a liver disorder, a lumbar spine disorder, and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an April 2010 rating decision, the Veteran's claims for service connection for a liver disorder, a lumbar spine disorder, and a bilateral foot disorder were denied as the evidence failed to link his liver disorder, lumbar spine disorder, and bilateral foot disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the April 2010 decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for a liver disorder, a lumbar spine disorder, and a bilateral foot disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision denying service connection for a liver disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the April 2010 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a liver disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The April 2010 rating decision denying service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.  New and material evidence has been received since the April 2010 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The April 2010 rating decision denying service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

6.  New and material evidence has been received since the April 2010 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claims of entitlement to service connection for a liver disorder, a lumbar spine disorder, and a bilateral foot disorder were denied in April 2010.  The Veteran did not appeal the April 2010 rating decision, nor did he submit any new and material evidence within a year of the April 2010 rating decision.  See 38 C.F.R. §3.156(b).  The April 2010 rating decision thereby became final.

At the time of the April 2010 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the April 2010 rating decision includes additional VA treatment records, private treatment records, a medical statement from the Veteran's medical provider, a lay statement from the Veteran's ex-wife, and the Veteran's testimony at the hearing.  His medical provider reported that the Veteran's lumbar spine disability and bilateral foot disability were related to his active service.  His ex-wife reported that the Veteran was stuck with a needle while on active duty and that later she was diagnosed with hepatitis.  She also reported that the Veteran complained about back and foot pain.  Finally, the Veteran testified that these conditions began during his active service.  This evidence is presumed credible for the limited purposes of reopening the claims, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a liver disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a bilateral foot disorder is reopened.


REMAND

Regarding the Veteran's liver disorder, service treatment records (STRs) show that he was stuck with a needle in October 1980.  In November 1980, he tested positive for the hepatitis B antibody and was diagnosed with hepatitis B.

In February 1999, the Veteran was diagnosed with hepatitis C.  He consistently reported that he was diagnosed with hepatitis C in service.  However, hepatitis C was not discovered until 1989.

In August 2012, the Veteran's ex-wife reported that the Veteran was stuck with a needle during his active service and that later she was diagnosed with hepatitis C.

A negative VA opinion was obtained, but the rationale was simply that hepatitis C had not been diagnosed in service, which would have been impossible given that the diagnosis of hepatitis C was not available for several years after the Veteran's military service had concluded.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine if he currently has a diagnosis of chronic hepatitis B and/or if his current diagnosis of hepatitis C is due to his active service.

Regarding the Veteran's lumbar spine disorder and bilateral foot disorder, the Veteran's STRs show that he was treated for back and foot pain during his active service in March 1978, April 1978, July 1978, November 1978, May 1983, and May 1984. 

In November 2009, the Veteran was afforded a VA examination for his lumbar spine and bilateral foot disorder.  The examiner opined that the Veteran's current conditions were unrelated to his active service.  However, the only rationale was that the conditions were not diagnosed in service.  This rationale is insufficient, as service connection may be awarded when a disability either began during or was otherwise caused by his military service.  As such, a chronic disability which was diagnosed within a year of service, was shown to have been continuously present since service, or was otherwise the result of an injury during service would warrant service connection.  

In August 2012, the Veteran's ex-wife reported that he had complained about back and foot pain during active service.  She reported that he was placed on a medical leave for two weeks sometime in 1983.

In November 2014, the Veteran's medical provider E.S., Nurse Practitioner, reported that she had reviewed the Veteran's military and private treatment records.  E.S. opined that the Veteran's continuous back condition was more likely than not related to his active service.  E.S also opined that the Veteran's bilateral foot disorder was more likely than not due to active service.  However, only a limited rationale was provided for the opinion, with no details on why the current disabilities should be considered the results of the Veteran's in-service complaints.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any current lumbar spine disorder and/or bilateral foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his hepatitis B and/or hepatitis C.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current chronic hepatitis disorder, either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

The examiner should specifically consider and discuss the Veteran's contentions regarding his reported risk factors in-service (including being stuck by a needle in service).  The examiner should consider the lay statement from the Veteran's ex-wife regarding her exposure to hepatitis C through the Veteran, and the Veteran's testimony before the Board in November 2016.  The reviewer should also consider other identified major risk factors for the hepatitis C virus.  See VBA Training Letter 211A (01-02) (April 17, 2001); VBA Fast Letter 04-13 (June 29, 2004).

2.  Schedule the Veteran for a VA examination(s) to determine the nature and severity of his lumbar spine disorder and/or bilateral foot disorder.  The examiner should provide an opinion as to whether:

a) it is at least as likely as not (50 percent or better probability) that any current lumbar spine disorder, either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

b) it is at least as likely as not (50 percent or better probability) that any bilateral foot disorder either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

In so doing, the examiner should review the medical statement from E.S., the Veteran's testimony before the Board in November 2016, and the lay statement from the Veteran's ex-wife regarding the Veteran's lumbar spine disorder and bilateral foot disorder.

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


